Citation Nr: 0207584	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  96-06 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to specially adapted housing or special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1961 to June 1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1995 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his
claims, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.

2. Service connection is in effect for osteosarcoma, right 
femur, evaluated as 100
percent disabling, metastatic histiosarcoma, left pleural 
cavity, evaluated as 100 percent disabling, amputation, right 
femur, evaluated as 80 percent disabling, right (major) upper 
extremity weakness as the residual of a stroke, evaluated as 
20 percent disabling, left shoulder strain with rotator cuff 
tendonitis with degenerative joint disease, evaluated as 0 
percent disabling, and right shoulder strain with rotator 
cuff tendonitis, evaluated as 0 percent disabling.  

3.  The veteran's service-connected right above the knee 
amputation has essentially resulted in loss of use of his 
lower extremities, in that he requires use of arm canes, 
crutches, and wheelchair, and locomotion by other means is 
not possible.    


CONCLUSIONS OF LAW

1. The duty to assist under the Veterans Claim Assistance Act 
of 2000 has been
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

2. The criteria for entitlement for specially adapted housing 
have been met.
38 U.S.C.A. § 2101(a) (West 1991); 38 C.F.R. § 3.809 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed the evidence of record, 
including the veteran's contentions, and finds that the 
veteran is entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing.  

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to, inter alia, the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 1991); 38 C.F.R. § 3.809.  The 
phrase "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches, 
or canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

The record reflects that the veteran is service-connected for 
osteosarcoma, right femur, evaluated as 100 percent 
disabling, metastatic histiosarcoma, left pleural cavity, 
evaluated as 100 percent disabling, amputation, right femur, 
evaluated as 80 percent disabling, right (major) upper 
extremity weakness as the residual of a stroke, evaluated as 
20 percent disabling, left shoulder strain with rotator cuff 
tendonitis with degenerative joint disease, evaluated as 0 
percent disabling, and right shoulder strain with rotator 
cuff tendonitis, evaluated as 0 percent disabling.

The veteran has a service-connected right above the knee 
amputation.  While the veteran does not have loss or loss of 
use of one upper extremity, the evidence demonstrates that 
the veteran's service-connected bilateral strains with 
rotator cuff tendonitis, and right upper extremity weakness 
together with his amputation affect the functions of balance 
or propulsion as to preclude locomotion without assistive 
devices.  

Ohio State University Medical Center records dated in July 
1995 and testimony the veteran presented before the RO and 
the undersigned Member indicate that the veteran related that 
he attempted to use a prosthesis in the past.  He asserted 
that due to surgery that placed exposed nerve roots distal to 
the bone and close to the surface, any pressure applied to 
the stump, like pressure from a prosthesis, caused him pain, 
in addition to pain he felt on a recurrent basis.  The 
veteran explained that it was for that reason that he had 
used bilateral forearm canes, crutches, and a wheelchair to 
ambulate since he had the surgery in 1962.  According to 
November 1995 VA outpatient treatment records, the veteran 
reported that he initially experienced phantom pain, but that 
had since resolved, and now he had recurrent pain in his 
stump.  The veteran has testified that when he overexerted 
himself from use of the assistive devices, he experienced 
shortness of breath and chest pains as well as weakness, 
fatigue, tingling sensations, numbness, and lack of endurance 
in his upper extremities.  He further testified that he loses 
his balance and falls from time to time.  

The objective evidence shows that in November 1995, a VA 
treating physician's impression included chronic right 
transfer stump neuropathic pain and mild bilateral rotator 
cuff tendinitis secondary to bilateral forearm crutches.  The 
treatment plan included continued use of a TENS unit.  The 
veteran wore the TENS unit during the RO hearing and 
testified that its use was only for the pain in his stump.  
The veteran appeared in a wheelchair at the Board hearing.  
The report on an examination conducted in July 1997 on 
referral of VA shows that the veteran ambulated with crutches 
and did not use a prosthesis during the physical examination.  
VA records dated in February 1995 and July 1997 further 
confirm that the veteran uses assistive devices rather than a 
prosthesis.  A treating physician diagnosed the veteran with 
trapezius strain secondary to overuse with wheelchair and 
crutches.  Another treating physician noted developing carpal 
tunnel syndrome (not service-connected) and bilateral rotator 
tear cuff, probably due to forearm crutches over long periods 
of time and recommended that the veteran pursue alternative 
locomotion, especially for long distances.  Most notably, the 
examiner further noted that the veteran should obtain a power 
chair over use of a wheelchair.  The foregoing evidence shows 
that the veteran does not use a prosthesis and given the fact 
that the veteran has a right above the knee amputation, the 
veteran essentially has loss of use of his lower extremities 
in that locomotion is precluded without the aid of a 
wheelchair, crutches, or arm canes. 

As the Board is awarding entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, the question of entitlement to a special home 
adaptation grant is moot.  38 C.F.R. § 3.809a.


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted, subject to 
the criteria governing awards of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

